EX-5o PERSPECTIVE II(10/10) VARIABLE AND FIXED ANNUITY APPLICATION (VA620NY) Home Office:Purchase, NY10577 www.jackson.com First Class Mail:P.O. Box 30313 Customer Care: 800-599-5651 Lansing, MI 48909-7813 Bank or Financial Institution Customer Care: 888-464-7779 Fax: 888-576-8383 Overnight Mail: 1 Corporate Way Hours: 8:00 a.m. to 8:00 p.m. ET Lansing, MI 48951 Email: contactus@jackson.com Broker/Dealer or External Account No. (if applicable) PLEASE PRINT Primary Owner If Owner Type of Ownership: Individual/Joint Trust Custodian Corporation/Pension Plan (and/or Joint Owner) is not a Social Security Number or Tax I.D. Number U.S. Citizen Sex Male Female and/or a U.S. Resident, Form U.S. Citizen Yes No W-9 or Form W-8BEN (as First Name Middle Name Last Name applicable) is required with application. Non-Natural Owner/Entity Name (if applicable) If Owner is a Trust, Trustee Certification form N5335 or Date of Birth (mm/dd/yyyy) Telephone Number(including area code) Email Address trust documents are / / ( ) required with application. Physical Address Line 1 (No P.O. Boxes) Line 2 It is required for Good Order that City State ZIP Code you provide a physical address. Mailing Address Line 1 Line 2 Only include mailing address if different from City State ZIP Code physical address. Joint Owner First Name Middle Name Last Name Proceeds will be distributed in accordance Social Security Number Date of Birth (mm/dd/yyyy) Sex U.S. Citizen with the MaleFemale Yes No Contract on / / the first death of either Email Address Relationship to Owner Telephone Number (including area code) Owner. Spouse ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code NVDA 620 Page 1 of 9 NV620 10/10 LONG-TERM SMART Primary Annuitant Same as Owner SexMale Female U.S. Citizen Yes No Complete this First Name Middle Name Last Name section if different from Owner. Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Spouse / / ( ) Other Physical Address Line 1 (No P.O. Boxes) Line 2 City State ZIP Code Joint/Contingent Annuitant Joint AnnuitantOR Contingent Annuitant SexMale Female U.S. Citizen Yes No Complete this Same as Joint Owner section if First Name Middle Name Last Name different from Joint Owner. Contingent Social Security Number Date of Birth (mm/dd/yyyy) Telephone No. (including area code) Relationship to Owner Annuitant Spouse must be / / ( ) Other Annuitant's spouse. Physical Address Line 1 (No P.O. Boxes) Line 2 Available only on a Qualified plan custodial City State ZIP Code account when electing a Joint GMWB. Beneficiary(ies) It is required for Primary % Percentage of Death Benefit Good Order that the Death Individual Name (First, Middle, Last) or Non-Natural Entity Name Benefit Percentage be whole numbers and must total Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner 100% for each Spouse / / beneficiary Other type. Primary Contingent % Percentage of Death Benefit For additional Individual Name (First, Middle, Last) or Non-Natural Entity Name beneficiaries, please attach a separate sheet, signed and Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner dated by the Owner, which / / includes names, percentages, and other Primary Contingent % Percentage of Death Benefit required information. Individual Name (First, Middle, Last) or Non-Natural Entity Name Social Security/Tax I.D. NumberDate of Birth (mm/dd/yyyy) Relationship to Owner / / NVDA 620 Page 2 of 9 NV620 10/10 LONG-TERM SMART Make all Premium Payment checks payable to Select method of payment Jackson Check $ Wire $ National Life Insurance External Transfer $ Internal Transfer $ Company of New York. Annuity Type IRA: Qualified Plan: SEP/IRA (408(k)): Jackson of NY IRA - Traditional* 401(k) Qualified Savings Plan SARSEP will issue Stretch IRA Cash Balance-Defined Benefit SEP Annuity Type per the bold Roth IRA: Cash Balance-Defined Contribution ORP: headings. Roth Conversion HR-10 (Keogh) Plan ORP Roth IRA* Money Purchase Texas ORP *Tax Contribution Years and Amounts: Profit Sharing Plan Charitable Remainder Trust: Year:$ Roth 401(k) Charitable Remainder Year:$ Target Benefit Plan Annuity Trust Charitable Remainder Non-Qualified Plan: TSA Plan: Unitrust Deferred Compensation 403(b) TSA Non-Tax Qualified Statement Regarding Replacement of Existing Policies or Annuity Contracts It is required Are you replacing an existing life insurance policy or annuity contract? for Good Order No Yes that this entire section be Jackson of NY pre-assigned Contract number: completed. If "Yes" please complete the following company information.Please complete all necessary forms as required by New York Regulation 60. If replacing, Company name Contract number Anticipated amount please provide the Jackson of $ NY pre- assigned Contract $ number. $ Transfer Information Non-Qualified Plan Types: IRC 1035 Exchange Non-1035 Exchange For transfers, it is required All Other Plan Types: Direct Transfer Direct Rollover Non-Direct Rollover for Good Order that this Please check the appropriate box(es) under the "Transfer Type" and "Client Initiated" headings. If you have already, entire section or plan to submit a transfer request to the surrendering institution, please select "Yes" under "Client Initiated." be completed. Jackson of NY will only request the funds if this section is left blank or checked "No." Transfer Client Anticipated date Anticipated Type Initiated Company releasing funds Account number of receipt transfer amount Full Yes / / $ Partial No Full Yes / / $ Partial No Full Yes / / $ Partial No Annuitization/Income Date Specify Income Date (mm/dd/yyyy) If an Income Date is not specified, the Company will default / / to the Latest Income Date as shown in the Contract. NVDA 620 Page 3 of 9 NV620 10/10 LONG-TERM SMART Optional Death BenefitsOnce selected, optional death benefits cannot be changed. If no Optional May not be selected in combination with LifeGuard Freedom 6 DB. Death Benefit is selected Highest Anniversary Value Death Benefit (Ages 0-79) your beneficiary(ies) will receive the Other Optional BenefitsOnce selected, optional benefits cannot be changed. standard death benefit. Guaranteed Living Benefit Options Guaranteed Living Benefit Options (Cont.) Please see the (May select only one GMWB) prospectus for GMWB (Guaranteed Minimum Withdrawal Benefits) details. GMWB For Life SafeGuard Max (Ages 0-85) (For Life Guaranteed Minimum Withdrawal Benefits) Optional GMWB with 5-Year Step-Up Death Benefit LifeGuard Freedom 6 (Ages 45-80) AutoGuard 5 (Ages 0-80) and Other For Life GMWB with Bonus & Annual Step-Up 5% GMWB with Annual Step-Up Optional 1 LifeGuard Freedom 6 DB (Ages 45-75) AutoGuard 6 (Ages 0-80) Benefits: Additional For Life GMWB with Bonus, Annual Step Up & Death Benefit 6% GMWB with Annual Step-Up charges will apply. Please LifeGuard Freedom 6 w/ Joint Option (Ages 45-80) Contract Enhancement Options see the Joint For Life GMWB with Bonus & Annual Step-Up (May select only one) (Ages 0-87) prospectus for details. LifeGuard Freedom 6 Net (Ages 45-80) 4% of first-year premium For Life GMWB with Bonus, Annual Step-Up, 3% of first-year premium Election Age & Earnings-Sensitive Withdrawal Amount 2% of first-year premium limitations apply based LifeGuard Freedom 6 Net w/ Joint Option (Ages 45-80) Withdrawal Options on the age of Joint For Life GMWB with Bonus, Annual Step-Up, 7 the Owner(s) & Earnings-Sensitive Withdrawal Amount 20% Additional Withdrawal Benefit (Ages 0-90) or Covered 5-Year Withdrawal Charge Schedule (Ages 0-85) Lives. May not be selected in combination with an Optional Death Benefit. For Non-Qualified plans, spousal joint ownership required unless non-natural owner, then spousal joint annuitants required. Please ensure the Joint Owner section on Page 1 (including the "Relationship to Owner" box) is properly completed. For Qualified plans, excluding custodial accounts, 100% spousal primary beneficiary designation required. Please ensure the Primary Beneficiary section on Page 2 (including the "Relationship to Owner" box) is properly completed. For Qualified plan custodial accounts, Annuitant's spouse must be designated as Contingent Annuitant.
